DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the amendment filed 10/13/2021. Claims 1-20 are presently pending and are presented for examination.
Information Disclosure Statement
The Information Disclosure Statement filed on 10/13/2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s remarks filed with respect to independent claims 1 and 12.
Varunjikar teaches away from the use of a torque sensor in determining a driver maximum torque, an inventive concept not disclosed in the independent claims of the present application (See Varunjikar [Abstract] “A system for determining driver torque includes a rack torque estimator module that determines an estimated rack torque value based on a motor angle, and a motor velocity.”). 
Kojima I discloses “the assist rack force detector comprising an assist rack force calculator configured to calculate an assist rack force based on a total rack force and a driver max steering force, wherein the driver max steering force is calculated by the assist rack force calculator using pinion efficiency, driver maximum torque, and pinion gear ratio;” (See Kojima I [0042] “The tuning device 40 calculates the necessary motor current Imt based on the target steering torque Tmh inputted in the Step S16 (Step S17). 
Varunjikar and Kojima I are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filling date to modify Varunjikar to incorporate the teachings of Kojima I to provide a method of calculating an assist force with a max torque, a pinion efficiency and gear ratio. Doing so provides a known method for calculating an assist force for a driver steering force, advantageously by incorporating known parameter values as opposed to sensed values, to mitigate the possibility of generating an abnormal assist steering force from erroneous sensed parameter value, and thus further preventing placing a driver in a dangerous situation.
Further, Kojima II discloses “and a command current detector configured to detect a command current of a motor using the assist rack force detected by the assist rack force detector.” (See Kojima II Col. 13, L. 25-29 “The torque command calculating part 311 calculates a steering assist torque command Irefb that is a current command, referring to a steering assist torque command calculating map shown in FIG. 2, based on the steering assist torque T and the vehicle speed Vs.”). At least consider Kojima II Col. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664